ICJ_092_GabcikovoNagymaros_HUN_SVK_1997-09-25_JUD_01_ME_11_FR.txt. 227

OPINION DISSIDENTE DE M. PARRA-ARANGUREN
[Traduction]

1. Bien que j’aie voté pour le dispositif de l’arrét, à l’exception de
l'alinéa 1 C, cela ne signifie pas que je partage en tous points le raison-
nement que la majorité de la Cour a suivi pour arriver à ses conclusions.

]

2, J'ai voté contre l’alinéa 1 C du dispositif de l’arrêt pour les raisons
exposées ci-après.

3. Lorsque la Hongrie a suspendu puis abandonné les travaux, cer-
tains d’entre eux étaient pour ainsi dire achevés, particulièrement dans le
secteur de Gabëikovo du système de barrage. La Hongrie ayant violé les
obligations que le traité de 1977 mettait à sa charge, la Tchécoslovaquie
était autorisée à mettre fin à ce traité, conformément au droit internatio-
nal général, tel que codifié à l’article 60 de la convention de Vienne de
1969 sur le droit des traités. Toutefois, la Tchécoslovaquie n’a pas exercé
ce droit et elle a décidé de maintenir le traité de 1977 en vigueur.

4. Néanmoins, la Hongrie n’était pas disposée à continuer de s’acquit-
ter de ses obligations conventionnelles et le Gouvernement hongrois a
décidé le 20 décembre 1990 que:

«Les ministres compétents et le plénipotentiaire devraient entamer
des négociations avec le Gouvernement de la République fédérative
tchèque et slovaque sur la terminaison du traité de 1977 par consen-
tement mutuel et sur la conclusion d’un traité qui réglerait les consé-
quences de cette terminaison. » (Le Parlement hongrois a ratifié cette
décision le 16 avril 1991 — mémoire de la Hongrie, vol. 4,
annexe 153, p. 366, et annexe 154, p. 368).

5. Comme il est reconnu dans l’arrêt (voir par. 72), la position adoptée
par la Hongrie a placé la Tchécoslovaquie dans une situation très diffi-
cile, en raison non seulement des sommes considérables qu’elle avait déjà
investies, mais aussi des conséquences écologiques qu'il y avait à laisser
inachevés et à l’abandon les ouvrages existant dans certains secteurs du
système de barrage où les travaux étaient presque achevés.

6. En outre, on comprend aisément l'impossibilité pour le Gouverne-
ment tchécoslovaque de justifier l’allocation d’importantes sommes
d'argent, nécessaire pour minimiser les dommages écologiques et la dété-
rioration de la région, si les ouvrages existants étaient laissés inachevés,
comme l’a expliqué la commission fédérative tchécoslovaque pour l’envi-

224
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. PARRA-ARANGUREN) 228

ronnement dans son étude de juillet 1992 sur les aspects techniques et
économiques de la suppression du complexe hydraulique de Gabëikovo
avec remise en état technique du terrain (réplique de la Slovaquie, vol. I],
annexe 3).

7. C’est pourquoi la Tchécoslovaquie a décidé de finir les travaux que
la Hongrie devait achever en territoire tchécoslovaque, aux termes du
traité de 1977, c’est-à-dire la construction du canal de fuite du canal de
dérivation et d’une digue reliant ce canal à l'emplacement où devait être
construit un barrage sur le Danube, à proximité de l’ouvrage de Duna-
kiliti (article 5, paragraphe 5 6), du traité de 1977). A mon avis, compte
tenu du refus de la Hongrie d'achever les ouvrages qu’elle avait commen-
cés, la décision de la Tchécoslovaquie se justifiait sur le plan juridique
parce que le traité de 1977 était en vigueur entre les parties et que, en se
substituant à la Hongrie, la Tchécoslovaquie cherchait à sauvegarder le
but et l’objet du traité.

8. Certains autres travaux relevant de la responsabilité hongroise
devaient être achevés en territoire hongrois et la Tchécoslovaquie ne pou-
vait pas les mener à bien sans violer la souveraineté territoriale de la
Hongrie, sauf à obtenir l’accord de la Hongrie. Mais étant donné que la
Hongrie avait décidé de négocier uniquement en vue de mettre fin au
traité de 1977, il était exclu qu'elle consente à l’achèvement des ouvrages
déjà commencés.

9. Dans ces circonstances, créées par les faits internationalement illi-
cites que la Hongrie a commis en violant ses obligations découlant
du traité de 1977, il me semble que la Tchécoslovaquie était autorisée à
prendre les mesures nécessaires non seulement pour réaliser l’objet et
atteindre le but du traité, mais aussi pour résoudre de la manière la
plus satisfaisante possible les problèmes écologiques et économiques
causés par l'existence des ouvrages inachevés. Ainsi, la Tchécoslovaquie
était fondée sur le plan juridique à recourir à la «solution provisoire»
mentionnée à l’article 2, paragraphe 2 b}), du compromis (ci-après la
«variante C»), c'est-à-dire une solution temporaire sur laquelle il serait
possible de revenir dès que la Hongrie reprendrait l'exécution de ses
obligations découlant du traité de 1977.

10. Ce caractère temporaire a été établi par le groupe de travail
d'experts indépendants comprenant des experts des Communautés euro-
péennes, de la Tchécoslovaquie et de la Hongrie, dans son rapport sur la
variante C du projet Gabtikovo-Nagymaros, en date du 23 novembre
1992, où il est indiqué que:

«en principe, les travaux en cours dans le cadre de la variante C
ne sont pas irréversibles. I] est possible en théorie de démolir les
ouvrages, à l'exception de certaines parties enterrées, comme les
rideaux de palplanches et les injections. Le coût de la démolition
des ouvrages est évalué approximativement à au moins trente pour
cent des coûts de la construction.» (Mémoire de la Hongrie, vol. 5,
deuxième partie, annexe 14, p. 434.)

225
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. PARRA-ARANGUREN) 229

11. La variante C consistait en la construction d’un complexe d’ou-
vrages à Cunovo, à 10 kilomètres en amont de Dunakiliti (comme prévu
à l’origine), derrière lequel est constitué un réservoir de dimensions
réduites, et d’un nouveau secteur de digues reliant l'ouvrage au canal de
dérivation et la digue située sur la rive droite, en territoire tchécoslo-
vaque. En outre, il fallait construire un barrage sur le Danube; le pro-
jet devait être mis en œuvre et certaines autres structures accessoires de-
vaient être achevées à Cunovo, telles que les écluses de navigation et une
centrale hydro-électrique.

12. La Hongrie a fait valoir que ce n'étaient pas là les seules dif-
férences entre la variante C et le projet prévu par le traité de 1977,
puisque la variante € n’est pas exploitée conjointement et que la Hongrie
n’a jamais été informée par la Tchécoslovaquie, ni à plus forte raison
consultée, sur les normes et autres détails techniques, avant et pendant la
construction et la mise en service de la variante C.

13. L’arrét suit ces arguments. Il y est relevé que:

«la caractéristique fondamentale du traité de 1977 est, selon son ar-
ticle premier, de prévoir la construction du système d’écluses de
Gabtikovo-Nagymaros en tant qu’investissement conjoint consti-
tuant un système d'ouvrages opérationnel, unique et indivisible»;

et que:

«Cet élément est également reflété aux articles 8 et 10 du traité,
qui prévoient la propriété conjointe des ouvrages les plus importants
du projet Gabéikovo-Nagymaros et exploitation de cette propriété
conjointe comme une entité unique et coordonnée».

Le texte conclut enfin:

«par définition, tout cela ne pouvait être réalisé par voie d’action uni-
latérale. En dépit d’une certaine ressemblance physique extérieure
avec le projet initial, la variante C en diffère donc nettement quant à
ses caractéristiques juridiques.» (Voir par. 77.)

14. La conclusion qui précède ne tient pas compte du fait que la Tché-
coslovaquie n’a pas exclu la Hongrie du projet; au contraire, c’est la Hon-
grie qui s’est exclue elle-même, par sa propre volonté, et qui a violé les
obligations que lui imposait le traité de 1977. Informer, consulter, ex-
ploiter et superviser conjointement n'aurait eu de sens que si la Hongrie
était disposée à coopérer mais, à l'époque, son seul but était de mettre
fin au traité de 1977. En conséquence, les différences existantes découlent
directement de l’attitude de la Hongrie vis-à-vis du traité de 1977 et de-
vraient être considérées comme satisfaisant aux exigences posées dans
l'arrêt parce qu’elles se situent «dans les limites du traité» (voir par. 76).

15. A mon sens, comme je l’ai déjà dit, la Tchécoslovaquie était fondée
à agir comme elle l’a fait. Le comportement de la Tchécoslovaquie ne
peut être caractérisé comme un fait internationalement illicite en dépit
des différences qui existent entre la variante C et le traité de 1977; la

226
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. PARRA-ARANGUREN) 230

variante C peut se justifier parce que la Tchécoslovaquie était en droit
d'exécuter au mieux le traité de 1977 dès lors que la Hongrie avait violé
ses obligations conventionnelles.

16. Même si l’on peut caractériser la variante C comme un fait inter-
nationalement illicite, la Tchécoslovaquie était autorisée à prendre des
contre-mesures, en réaction à la suspension puis à l'abandon des travaux
à Nagymaros et à Gabtikovo que la Hongrie a opérés en violation des
obligations qui découlaient pour elle du traité de 1977. L'article 30 du
projet de la Commission du droit international sur la responsabilité des
Etats, qui codifie le droit international général, est ainsi libellé:

«L'illicéité d’un fait d'un Etat non conforme à une obligation de
ce dernier envers un autre Etat est exclue si ce fait constitue une
mesure légitime d’après le droit international à l'encontre de cet
autre Etat, à la suite d’un fait internationalement illicite de ce dernier
Etat.»

17. Toutes les conditions prescrites par l’article 30 du projet de la
Commission du droit international sur la responsabilité des Etats sont
remplies en l’espèce. La variante C a été conçue comme une solution pro-
visoire et réversible (voir ci-dessus par. 10), que l’on peut présenter
comme une tentative d’amener la Hongrie à s'acquitter de ses obligations
découlant du traité de 1977 et elle ne saurait être considérée comme une
réaction disproportionnée. En conséquence, à supposer même que l’on
puisse caractériser la construction et la mise en service de la variante C
comme des faits internationalement illicites commis par la Tchécoslo-
vaquie, leur illicéité serait exclue parce qu’elles constituent des contre-
mesures légitimes.

18. L'arrêt envisage différemment la question et

«considère que la Tchécoslovaquie, en prenant unilatéralement le
contrôle d’une ressource partagée, et en privant ainsi la Hongrie de
son droit à une part équitable et raisonnable des ressources natu-
relles du Danube — avec les effets continus que le détournement de
ses eaux déploie sur l'écologie de la région riveraine du Szigetk6z —
n’a pas respecté la proportionnalité exigée par le droit internatio-
nal.» (voir par. 85).

19. Toutefois, les «prélévements d’eau du Danube» sont régis par
l’article 14 du traité de 1977. Non seulement les dispositions de l’ar-
ticle 14 mais aussi toutes les dispositions du traité susceptibles d’étayer la
conduite de la Tchécoslovaquie, poursuivie par la Slovaquie, doivent étre
appliquées pour déterminer si cette conduite était ou non licite, puisqu’il
est reconnu dans Il’arrét que le traité de 1977 et les instruments y afférents
sont en vigueur entre les Parties.

20. A mon avis, il n’est pas nécessaire d’opérer un choix entre les dif-
férents motifs susmentionnés pour justifier l’action entreprise par la Tché-
coslovaquie et poursuivie par la Slovaquie, parce que les conséquences
juridiques sont les mêmes, à savoir que la construction et la mise en

227
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. PARRA-ARANGUREN) 231

service de la variante C n'étaient pas des faits internationalement illicites
commis par la Tchécoslovaquie et que la Slovaquie, en tant qu’unique
Etat successeur, n’a pas commis un fait internationalement illicite en
exploitant la variante C jusqu’à ce jour.

IT

21. Un nombre important de juges, dont j'étais, a demandé un vote
distinct sur les deux questions de l’alinéa 2 D du dispositif de l'arrêt. Tou-
tefois, la majorité a décidé d’imposer un vote unique sur les deux ques-
tions, limitant considérablement la liberté d'expression, au nom d’obs-
cures raisons, censément couvertes par le secret des délibérations de la
Cour.

22. En l'absence de tout autre choix, j'ai voté à contre-cœur pour
Palinéa 2 D bien que je considère qu’en construisant et en mettant en ser-
vice la variante C la Tchécoslovaquie n’a pas commis un fait internatio-
nalement illicite et que la Slovaquie, en tant qu’unique Etat successeur,
n’a pas commis un fait internationalement illicite en poursuivant cette
mise en service jusqu’à ce jour. Ma décision ne s'explique que par la
nécessité de sortir du dilemme dans lequel m’a enfermé la décision très
singulière de la majorité de la Cour, et elle se comprendra à la lumière du
traité de 1977 et des instruments y afférents, c’est-à-dire en appliquant
Particle 14 du traité, paragraphe 3: «[aJu cas où les prélèvements d’eau
du Danube ... dépasseraient les quantités d’eau spécifiées dans l’équilibre
hydraulique prévu dans le plan contractuel conjoint approuvé». Toute-
fois, en principe, la Slovaquie ne devra pas indemniser la Hongrie du fait
de la mise en service de la variante C par la Tchécoslovaquie et de son
maintien en service par la Slovaquie, sauf à prouver un abus de droit
manifeste de sa part.

23. A mon sens, l’alinéa 2 A n'avait pas sa place dans le dispositif
de l'arrêt parce que la succession de la Slovaquie au traité de 1977
n’était pas une question posée à la Cour dans le compromis, ni n'est
une conséquence juridique découlant de la décision sur les questions
soumises par les Parties au paragraphe | de l'article 2 du compromis.
En outre, la réponse de la Cour est incomplète parce qu’elle ne dit rien
sur les «instruments afférents» au traité de 1977 et qu'elle ne prend
pas en compte la position des juges dissidents qui ont estimé que le traité
de 1977 n’est plus en vigueur.

(Signé) Gonzalo PARRA-ARANGUREN.

228
